Citation Nr: 1222706	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for diabetic neuropathy of the left lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for diabetic neuropathy of the right lower extremity


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The Veteran had active service from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, which continued the assignment of a 50 percent evaluation for PTSD, and separate 10 percent evaluations for diabetic neuropathy of the left and right lower extremities.  

A May 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in conjunction with the Veteran's appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

With respect to the PTSD claim, a brief review of the evidence indicates that Veteran was last examined by VA in December 2006.  At that time, the Veteran had not been employed for 12 years (TDIU has been in effect since December 2004).  Remote and recent memory were intact and there was no indication of suicidal/homicidal ideation/intent, delusions, hallucinations or impairment of thought process or communication.  PTSD was diagnosed and a global assessment of functioning (GAF) score of 53 was assigned.  Psychiatric records of Dr. E.W.H. dated in 2008 also fail to document any such symptoms and appear to reflect that GAF scores of 60 were assigned. 

In a brief presented by the Veteran's representative in May 2012, it was asserted that the Veteran's PTSD symptoms had increased in severity since they were last evaluated.  Symptoms of increased frequency of nightmares and intrusive thoughts, as well as social impairment were reported.   

With respect to the increased rating claims for diabetic neuropathy of the lower extremities, the Veteran last underwent a VA examination for manifestations of his service connected diabetes mellitus and associated manifestations in December 2006.  At that time, there were few findings indicative of neurological impairment.  Examination of the lower extremities was normal in temperature and color, with no trophic changes or ulcers and normal dorsalis pedal pulses and posterior tibial pulses.  Orientation and coordination was normal and Romberg's sign was negative.  There was no motor loss.  Sensory loss at the later edge of each foot beginning at the arch and extending through the 5th toe with decreased monofilament testing was reported.  

In a brief presented by the Veteran's representative in May 2012, it was generally contended that the Veteran's diabetic neuropathy of the lower extremities had increased in severity since last evaluated and was now productive of moderate symptomatology.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, new and contemporaneous examinations must be administered to determine the manifestations and level of severity associated with the Veteran's service-connected PTSD and diabetic neuropathy of the lower extremities.  

The Board also observes that the VA treatment records in this case may not be up to date, reflecting treatment only to January 2008.  As the case is being remanded, and it appears that the Veteran receives treatment through VA, records dated from January 2008 forward will be sought and added to the record, prior to readjudication of the claim.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Veteran has also specifically indicated that he primarily receives his psychiatric treatment from the Goldsboro Psychiatric Clinic/Dr. E.W.H. (see VA Form 21-4142 received in June 2007).  Records from that source dated from December 2005 to June 2008 are on file.  In addition, the Veteran has reported that he received treatment for diabetes and associated manifestations from Dr. M.M. (see VA Form 21-4142 received in November 2006).  Records from that source dated from April 2004 to October 2006 are on file.  However, it appears that updated records may be available and those will be requested in this remand.  

Finally, the file contains reference to receipt of benefits through the Social Security Administration (December 2006 VA examination report).  Accordingly, the Board believes that Social Security Administration records should be requested for the file; moreover, efforts to obtain Social Security Administration records and any decision issued relating to the Veteran are required, pursuant to 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72  (1992).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining Social Security Administration records when the Veteran reports receiving Social Security Administration disability benefits, as such records may contain relevant evidence).


Accordingly, the case is REMANDED for the following action:

1.  The RO shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his increased rating claims for PTSD and diabetic neuropathy of the lower extremities.  Appropriate steps shall be taken to obtain any identified records.

In addition, copies of all pertinent VA records not yet on file must be requested and added to the claims file.  Specifically noted in this regard are records relating to diabetes and its manifestations, as well as psychiatric/mental health treatment records, assessments and examination reports dated from January 2008, forward.  

2.  After securing any authorization required from the Veteran, request treatment records and assessments from the Goldsboro Psychiatric Clinic/Dr. E.W.H. (see VA Form 21-4142 received in June 2007), dated from June 2008, forward.  

In addition, again after securing any authorization required from the Veteran, request treatment records and assessments from Dr. M.M. (see VA Form 21-4142 received in November 2006), dated from October 2006, forward.

3.  The RO shall take steps to ascertain whether the Veteran is in receipt of Social Security Administration disability benefits.  In the event of any evidence of filing for and receipt of Social Security Administration disability benefits, the Social Security Administration shall be contacted and all pertinent documentation involving any claim for Social Security by the Veteran including any medical records and decisions that Social Security has pertaining to the Veteran shall be requested.  These records shall be associated with the claims file.  In requesting these records, the RO shall follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received must be associated with the claims file.

4.  The RO shall schedule the Veteran for a VA neurology examination to determine the current nature and severity of his service-connected diabetic neuropathy of each lower extremity.  The claims folder should be made available to and reviewed by the examiner. 

The examiner should identify all manifestations (lay and clinical) attributable to the Veteran's neuropathy of the lower extremities.  The examiner should specifically discuss the extent, if any, of paralysis of the nerves involved.  Specifically, the degree of paralysis or incomplete paralysis caused by the peripheral neuropathy of the lower extremities secondary to diabetes mellitus should be assessed in terms of mild/moderate/severe.  The examiner is also asked to address whether the extent of neurological involvement is wholly sensory. 

In making such determination, a note to 38 C.F.R. § 4.124(a) states that the term "incomplete paralysis," where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

5.  The RO shall schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, the Veteran lay account of symptoms and manifestations should also be considered and recorded.  

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD, or deficient in most areas.  The Veteran's current employment status should be described and the examiner is requested to address whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.  The examiner should assign a GAF score relating to the Veteran's PTSD and explain the basis for this finding.

6.  The RO should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The RO will then readjudicate the Veteran's increased rating claims for diabetic neuropathy of the lower extremities and PTSD.  Readjudication of the claims should include consideration of whether staged ratings and/or an extraschedular evaluation is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



